                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

BOB ESCREZA MOHLER,                                                 :

                               Plaintiff                            :       CIVIL ACTION NO. 4:17-2263

          v.                                                        :                  (JUDGE MANNION)

BANK OF AMERICA, et al.,                                            :

                               Defendants                           :

                                                          ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)        The report and recommendation of Judge Arbuckle, (Doc.

                     11), is ADOPTED IN ITS ENTIRETY.

          (2)        The plaintiff’s motion to reconsider, (Doc. 12), is DENIED.

          (3)        The plaintiff’s complaint is DISMISSED WITH PREJUDICE.

          (4)        The Clerk of Court is directed to CLOSE THIS CASE.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge


Date: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2263-01-ORDER.wpd
